Title: To Alexander Hamilton from William S. Smith, 28 October 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir
            Union Camp Octr. 28th. 1799.
          
          I have digested and put on paper a plan for the Hutting of the 12th. 11th. & 13th. Regt. and am ready to carry it into execution—but I feel a great diffidence, in consequence of the unbounded thirst for gain, which is shewn by some, to make a little more out of the poor public, whom they appear to conceive fair plunder—You will do me a favour by ordering Genl Stevens, or some authorized Servant of the public, to come forward and decide deffinitively upon the plan I have formed, and enter into the necessary Contracts for the supply of the materials whether they are of Brick, stone, lime, or mortar, wood and tar, we are supplied with—I am very solicitous to be sheltered from the necessity of making any arrangements, with Contractors, or their Agents, least from their superior knowledge in the art of making Contracts, I might appear to have an agency in giving a sanction to public imposition—
          If however, you should prefer my proceeding in the business, by favouring me with particular orders, relative to the construction of the Chimnies & their dimensions, whether of brick or stone, I will proceed, and risk the Censure, for that must be expected however purely  the arrangements may be made, or correctly executed.
          With great respect, Yours.
          
            W. S. Smith 12th Reg
          
        